I concur with the prevailing opinion to the following extent: That the city has no remedy by court action to enforce its special tax lien. That there is a fatal                   1-3 *Page 143 
defect in plaintiff's tax title. And that the city is not estopped to question plaintiff's tax title.
In view of the fact that we hold plaintiff's tax title defective, I see no reason for expressing any opinion upon the merits of our previous decision in the Western Beverage Co. ofProvo, Utah v. Hansen, which involved the effect of a valid tax title, and which is cited in the prevailing opinion. I express no opinion upon the merits of that decision at the present time.
I am not convinced that any procedure for the foreclosure of taxes in this state, whether provided by statute or by ordinance was enacted with the thought in mind that time is of no importance in the collection of those taxes. Many sections are very meticulous as to the element of time. Many of our decisions have been founded upon errors in the time elements. If then a particular section does not specify a definite time to act, it would seem that at least it contemplates a reasonable length of time, unless there are provisions clearly indicating the contrary. The fact that it is provided that a lien shall remain a lien until it is paid, is not an invitation to public officials to throw the tax collecting procedure out the window and sit complacently by hoping that some one will buy the property from the owner and pay the taxes before the tax burden has become so heavy that no one will touch the property. It doesn't take argument to support a conclusion that inactivity for some 20 years more or less is an unreasonable length of time. A mere comparison with the maximum time elements in the proceeding for the collection of general taxes will convince one of its unreasonableness.
I don't think that the city's special tax lien should be held enforceable at this late date. *Page 144